NUMBER 13-21-00350-CV

                             COURT OF APPEALS

                    THIRTEENTH DISTRICT OF TEXAS

                      CORPUS CHRISTI – EDINBURG


                             IN RE JESSICA AVALOS


                       On Petition for Writ of Mandamus.


                                        ORDER

  Before Chief Justice Contreras and Justices Hinojosa and Tijerina
                         Order Per Curiam

       On October 13, 2021, relator Jessica Avalos filed a petition for writ of mandamus

seeking to compel the trial court to grant a motion to transfer venue under the Texas

Family Code. See TEX. FAM. CODE ANN. § 155.201, id. § 155.204. The Court requests that

the real party in interest, Dario Gilberto Encinia, or any others whose interest would be

directly affected by the relief sought, file a response to the petition for writ of mandamus
on or before the expiration of ten days from the date of this order. See TEX. R. APP. P.

52.2, 52.4, 52.8.

                                                                   PER CURIAM

Delivered and filed on the
14th day of October, 2021.




                                           2